UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4668


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LASALLE BOONE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cr-00145-RBS-FBS-1)


Submitted:    March 31, 2009                 Decided:   April 29, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew A. Protogyrou, Nicholas L. Woodhouse, PROTOGYROU &
RIGNEY, P.L.C., Norfolk, Virginia, for Appellant.    Dana J.
Boente, Acting United States Attorney, Elizabeth Bartlett
Fitzwater, Special Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lasalle        Boone       was    convicted       after       a    jury    trial    of

possession      with         the    intent       to    distribute          cocaine       base,    in

violation      of       21    U.S.C.A.          § 841(a)(1),          (b)(1)(A)(iii)         (West

2000 & Supp. 2006), and possession of a firearm by a convicted

felon,   in    violation           of    18     U.S.C.A.       § 922(g)(1)         (West    2000 &

Supp. 2006).            He    appeals,         asserting       that    the       district    court

erred    in    denying        him       leave    to     file    an     untimely         motion    to

suppress      evidence        and       that    the     evidence       is       insufficient      to

support his convictions.                 Finding no error, we affirm.

              Under      Fed.       R.    Crim.        P.   12,       motions      to     suppress

evidence      must      be    raised      prior       to    trial     or    by     the    deadline

established        by    the       district      court.         See     Fed.       R.    Crim.    P.

12(b)(3)(C), 12(c).                 A defendant waives the right to file a

suppression motion if he fails to file the motion prior to the

deadline set by the district court, unless he can establish good

cause for the waiver.                Fed. R. Crim. P. 12(e).                     This court has

found good cause to excuse an untimely motion to suppress where,

for instance, the delay in filing the suppression motion was

caused by the Government’s failure to turn over the evidence

sought to be suppressed.                  See United States v. Chavez, 902 F.2d

259, 263-64 (4th Cir. 1990).

              This court will not disturb a district court’s denial

of   leave    to     file     an    untimely          motion    to    suppress          unless   the

                                                  2
district      court    committed         clear       error.        See    United       States    v.

Ruhe, 191 F.3d 376, 385 (4th Cir. 1999); Chavez, 902 F.2d at

263.     Accordingly, “reviewing courts rarely grant relief from

denials of untimely suppression motions.”                             Chavez, 902 F.2d at

263    (recognizing         that    appellate         courts     generally           deny   relief

from the denial of untimely suppression motions where the motion

was    made    after    the    court-imposed              deadline       and    the    defendant

proffered only a “dubious excuse”); see Ruhe, 191 F.3d at 386-87

(holding that there existed no good cause to raise an untimely

suppression         issue    where       the    defendant          could       have    with     due

diligence      discovered          the    information         necessary         to    raise     the

issue).        After    review       of    the       record,     we      conclude      that     the

district court did not commit error, clear or otherwise, when it

denied Boone leave to file an untimely motion to suppress.

               Boone also challenges the sufficiency of the evidence

supporting      his    convictions         on    the       basis      that     the    Government

failed    to    show    his    possession            of    the   cocaine        base    and     the

firearms seized in this case.                    At the close of the Government’s

evidence and the evidence as a whole, Boone moved for a judgment

of acquittal under Fed. R. Crim. P. 29.                          We review the district

court’s denial of that motion de novo.                           E.g., United States v.

Uzenski, 434 F.3d 690, 700 (4th Cir. 2006).

               In   assessing       the    sufficiency           of    the     evidence,      this

court must determine whether the jury’s verdict is sustained by

                                                 3
“substantial evidence, taking the view most favorable to the

Government, to support it.”                    United States v. Pierce, 409 F.3d

228, 231 (4th Cir. 2005) (quoting Glasser v. United States, 315

U.S. 60, 80 (1942)).                 Substantial evidence is evidence “that a

reasonable         finder       of     fact        could   accept        as     adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”              United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).                 In evaluating the sufficiency of the

evidence,      this       court       does       not     assess     the       credibility       of

witnesses and assumes that the jury resolved discrepancies in

the testimony in the Government’s favor.                           See United States v.

Sun, 278 F.3d 302, 313 (4th Cir. 2002).

              To    convict      Boone        of    possession         with    the    intent    to

distribute cocaine base, the Government had to prove that he:

(1)   knowingly,         (2)    possessed          the   cocaine       base,    (3)    with    the

intent   to    distribute            it.      See      Burgos,    94    F.3d    at    873.      To

convict Boone under 18 U.S.C. § 922(g)(1), the Government was

required to prove that Boone:                      (1) was a convicted felon at the

time of the offense; (2) voluntarily and intentionally possessed

a   firearm;       and    (3)    that      the      firearm      traveled      in     interstate

commerce at some point.                    See United States v. Gallimore, 247

F.3d 134, 136 (4th Cir. 2001).                           Possession may be actual or

constructive.            United States v. Rusher, 966 F.2d 868, 878 (4th

Cir. 1992).        The Government may prove constructive possession by

                                                   4
presenting evidence that the defendant exercised, or had the

power to exercise, dominion and control over the item.                           Id.

Moreover, possession need not be exclusive, but may be joint and

can be established by direct or circumstantial evidence.                      United

States v. Schocket, 753 F.2d 336, 340 (4th Cir. 1985).                      Although

a defendant’s mere presence at, or joint tenancy of, a location

where     contraband    is     found    is     insufficient          to    establish

constructive      possession,      United    States      v.    Morrison,   991   F.2d

112, 115 (4th Cir. 1993), “where other circumstantial evidence .

. . is sufficiently probative, proximity to contraband coupled

with inferred knowledge of its presence” will support such a

finding, United States v. Laughman, 618 F.2d 1067, 1077 (4th

Cir.    1980)    (internal    quotation      marks       and   citation    omitted).

Consistent with this principle, this court has held that the

fact    that     contraband   is     found    in     a    defendant's      residence

“permits    an    inference     of   constructive         possession.”        United

States v. Shorter, 328 F.3d 167, 172 (4th Cir. 2003).

            We have reviewed the record and conclude that the jury

had sufficient evidence from which to infer and find that Boone

had knowledge of and exercised dominion and control over the

cocaine base and firearms seized in this case.                       In this case,

prior to executing a search warrant at a residence on Vermont

Avenue in Portsmouth, Virginia (“the Vermont Avenue residence”),

law     enforcement    observed      Boone    in     front      of   the   residence

                                        5
cleaning     a    vehicle.           As     a        result    of    their     search,       law

enforcement officials recovered cocaine base and various indicia

of narcotics distribution, including United States currency, a

digital scale, plastic bags and a razor blade, and a tin can

with   a   false       bottom,      from    a    bedroom       in    the    Vermont    Avenue

residence       that    also     contained            papers    and    personal       effects

bearing    Boone’s       name.       Boone’s          wife,    who    also    occupied      the

Vermont Avenue residence, testified that the cocaine base and

distribution       indicia       were      not       hers.      Additionally,        although

Boone was not present at the Vermont Avenue residence when law

enforcement       officials       began      their       search,       he    arrived     there

approximately thirty to forty minutes later, questioning what

law enforcement officials were doing at his house.

            The jury also heard testimony that Boone alone leased

a residence at the Shamrock Gardens Apartments in Chesapeake,

Virginia     (“the      Shamrock        Gardens         residence”)         from    which    an

additional       quantity      of    cocaine          base     and    the    firearms       were

recovered.        The    cocaine      base       was    recovered      from    an    upstairs

bedroom    in    the    Shamrock        Gardens        residence      containing       various

personal effects and papers bearing Boone’s name.                              The firearms

were recovered from the residence’s first floor living area, and

the jury could infer Boone’s access to them, as Boone was the

sole authorized occupant of the residence and occupied it on a

part-time basis.

                                                 6
            This evidence was sufficient to allow a jury to infer

and find that Boone had knowledge of and exercised dominion and

control over the cocaine base and firearms recovered from the

Vermont Avenue and Shamrock Gardens residences.                    Accordingly,

the    district    court   did    not   err   in   denying     Boone’s    Rule   29

motions.

            Therefore,     we    affirm   the   district      court’s    judgment.

We    dispense    with   oral    argument     because   the    facts    and   legal

contentions are adequately presented in the materials before the

court, and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          7